Title: To George Washington from Major General Benedict Arnold, 8 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir
						Head Quarters Robinsons House 8th Augt 1780
					
					Col. Stewart, Commy General of Issues has made a demand on the Commy at this Post, for thirty Hogsheads of Rum, as there are only Fifty odd in the Magazine, I have desired him to send only fifteen, which will be a present Supply for the Army, the Remainder will be necessary for

the Use of the Garrison; The Commy informs me that he expects no more, & as large Supplies are coming on from Philadelphia I think the Army cannot want.
					I wish your Excellency would be kind enough to order Mr Erskine to send me a Map of the Country from this Place to New-York, particularly on the East side of the River, which would be very useful to me.
					The Officers in general from the State of Massachussetts Bay have never been in the Service before, and are extreamly ignorant of their duty, which throws every thing into Confusion, and in Case of an Attack on the Post, from their inexperience, I beleive little dependance can be placed on them; The Troops are good and well armed, would it not be better Sir to continue a part or the whole of the New York Brigade at this Post whose Officers (particularly Col. Malcomb) are well acquainted with the duty and can be depended on, and the Troops have in general bad Arms & few Bayonets.
					I am convinced that the Massachussetts or Hampshire Troops will be better in the Field from this Circumstance in their Arms.
					Major Villefranche has surveyed the Works, at West Point and informs me, that there is a vast deal to do to compleat them, that large Quantities of Materials, such as Timber, Plank, Boards, Stone &c., will be wanted, part of the Materials are at different Places near this Post, but I do not find that there are any Teams, or Forrage in the Department, and at present there is no prospect of any being furnished.
					I am sorry to trou⟨ble your⟩ Excellency with so long a List of Grievances and am very respectfully Your Excellencys most obt and oblige. Humble Servant
					
						B. Arnold
					
				